      Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 1 of 13
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 15, 2021
                      UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

    CENTAURI SPECIALTY          §
    INSURANCE COMPANY,          §
                                §
        Plaintiff.              §
                                §
    VS.                         § CIVIL ACTION NO. 4:20-cv-02525
                                §
    JOSHUA STEPHEN PHILLIPS AND §
    SHAWN SABU,                 §
                                §
        Defendants.             §
                 MEMORANDUM AND RECOMMENDATION

        Before me are Plaintiff Centauri Specialty Insurance Company’s Motion for
Summary Judgment (Dkt. 22) and Defendant Joshua Steven Phillips’s Motion for
Partial Summary Judgment (Dkt. 23). Having thoroughly reviewed the briefing
and relevant case law, and having heard oral argument, I recommend that
Phillips’s Motion be GRANTED and Centauri’s Motion be DENIED.
                                    BACKGROUND
        This case concerns whether Centauri Specialty Insurance Company
(“Centauri”) has a duty to defend and indemnify Defendants Joshua Steven
Phillips (“Phillips”) and Shawn Sabu (“Sabu”) (collectively the “Defendants”) in a
state-court lawsuit relating to their alleged involvement in a fraternity hazing ritual
that harmed a new pledge, Jared Anthony Munoz (“Munoz”). After Munoz filed
suit against Phillips, Sabu, and others in the 295th Judicial District Court of Harris
County, 1 Phillips and Sabu both claimed coverage under their parents’




1The underlying suit is No. 2018-05584; Jared Anthony Munoz v. The Pi Kappa Alpha
International Fraternity Inc., et al.; In the 295th Judicial District Court of Harris County,
Texas (the “Underlying Suit”).
     Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 2 of 13




homeowner’s insurance policies with Centauri. Phillips’s policy and Sabu’s policy
(collectively, the “Policies”) are virtually identical.
      When Phillips and Sabu requested that Centauri provide for their defense
under the Policies, Centauri declined to provide coverage. A short time later, on
July 17, 2020, Centauri filed this lawsuit, seeking a declaratory judgment that it
has no duty to defend or indemnify Phillips and Sabu in the Underlying Suit.
Phillips remains a defendant in the Underlying Suit; Sabu was dismissed from the
Underlying Suit earlier this year.
      Centauri now moves for summary judgment on its declaratory action.
Phillips seeks a contrary declaration that Centauri breached its insurance contract
by failing to provide him with a defense and indemnity in the Underlying Suit. 2
Phillips also seeks attorney’s fees and damages under the Texas Prompt Payment
of Claims Act (“TPPCA”).
A.    FACTUAL ALLEGATIONS IN THE UNDERLYING SUIT
      In the Underlying Suit, Munoz brought claims against the Epsilon Eta
chapter of Pi Kappa Alpha at the University of Houston and all its members in their
individual capacities. This section describes the allegations raised in the 93-page
Fourth Amended Petition, the live pleading in the Underlying Suit.
      A college student, Munoz was nearing acceptance into the fraternity when
he and 24 other pledges began their participation in a hazing ritual known as
Ingress, the final challenge before acceptance into Pi Kappa Alpha. The Ingress
initiation lasted from 8:00 a.m. on November 17, 2016, until late on November 20,
2016. During this period, Munoz allegedly suffered a parade of horrors at the hands
of the fraternity members, including rolling in human waste before cleaning a


2 For whatever reason, Sabu has not filed his own motion for summary judgment or joined

in Phillips’s motion for summary judgment. Curiously, Sabu’s current pleadings in the
case contain no claim for affirmative relief, although just this week, he requested the
opportunity to amend his pleadings to assert claims for breach of contract and violations
of the Texas Insurance Code against Centauri. See Dkt. 40. That request is not currently
before me.


                                            2
    Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 3 of 13




derelict house; being forced to drink “cookies”—scalding cans of beer that had been
heated on a stovetop; sleeping in a human pile in a crowded garage; playing full-
contact tackle football without safety gear; participating in a “glow stick game” in
which fraternity members tackled pledges in the dark; grueling physical exercise;
starvation; dehydration; sleep deprivation; and humiliation; all in a completely
foreign environment without the ability to call for help. See Dkt. 22-1 at 22–25.
During the glow stick game, Munoz’s spleen was injured, causing internal bleeding.
Ultimately, Munoz was admitted to a hospital. He spent five days in intensive care.
      In the Underlying Suit, Munoz seeks monetary relief and damages for a slew
of intentional tort claims, including several counts of assault for bodily injury,
offensive contact, and threat of injury; false imprisonment; intentional infliction
of emotional distress; and deceptive trade practices. See Dkt. 22-1 at 84–87.
Munoz also brings several negligence-based claims arising from the incident,
including negligence, negligence per se, gross negligence, negligent undertaking,
and premises liability. See id. at 87-92.
      The Underlying Suit specifically identifies several individual members of Pi
Kappa Alpha for their direct actions which contributed to Munoz’s injuries. The
house in which Munoz and the initiates were forced to perform rigorous
calisthenics and then sleep stacked on top of each other belonged to fraternity
members Saman Feyzi Gharagozlou, James Ryan Townsend, and Dylan Robert
Williams. Munoz was then taken to another house owned by fraternity member
Brian Mendoza, where he was again forced to perform rigorous calisthenics and
was exposed to further sleep deprivation. The scalding cans of beer were heated by
fraternity member Damian Jellison and served to Munoz by fraternity member Jay
Patel. Nicholas Jude Augustine tackled Munoz during the “glow stick game,”
causing Munoz’s spleen to be severely injured, which in turn caused internal
bleeding. Munoz complained to Patel that he was in pain, though he did not know
he was bleeding internally, but Patel ignored Munoz’s complaints. The “fraternity
actives” allegedly moved Munoz, who was fading in and out of consciousness by


                                            3
     Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 4 of 13




that time due to severe pain, internal bleeding, starvation, and exhaustion, and
these actives allegedly insulted Munoz for complaining about his injuries. No other
members of Pi Kappa Alpha are mentioned for the individual roles they played in
Munoz’s injuries and subsequent hospitalization.
      Munoz does not specifically identify Phillips or Sabu for their individual
roles in causing his specific injuries. Instead, Munoz’s lawsuit decries Phillips and
Sabu for attending and participating in meetings where hazing events were
allegedly planned and for taking part in various events during Ingress.
B.    THE POLICY TERMS
      The Policies define the relevant terms as follows:
      x “Bodily injury” means bodily harm, sickness or disease. This
         includes required care, loss of services and death that results.
      x “Insured” means you and residents of your household who are
         (a) your relatives; or (b) other persons under the age of 21 and in
         the care of any person named above.
      x “Occurrence” means an accident, including exposure to
         conditions, which results in bodily injury or property damage
         during the policy period.
Dkt. 22-3 at 4; Dkt. 22-5 at 22. The relevant terms of liability coverage include the
following:
      Section II: Liability Coverage C:
      If a claim is made or a suit is brought against an insured for damages
      because of bodily injury or property damage caused by an
      occurrence to which this coverage applies, we will: (1) pay up to our
      limit of liability for the damages for which the insured is legally
      liable. Damages include prejudgment interest awarded against the
      insured; and (2) provide a defense at our expense by counsel of our
      choice even if the suit is groundless, false or fraudulent. We may
      investigate and settle any claim or suit that we decide is appropriate.
Dkt. 22-3 at 12; Dkt 22-5 at 30.
      The policies also include an exclusionary provision, which states:
      Coverage C (Personal Liability) and Coverage D (Medical
      Payments to Others) do not apply to . . . (b) bodily injury or
      property damage which is caused intentionally by or at the
      direction of the insured.

                                         4
     Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 5 of 13




Dkt. 22-3 at 12; Dkt. 22-5 at 30.

                               LEGAL STANDARD
A.    SUMMARY JUDGMENT STANDARD
      Summary judgment is proper “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). In ruling on a summary judgment motion, I must
view the facts and draw inferences from the facts in the light most favorable to the
non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587–88 (1986).
      The movant bears the initial burden of providing the trial court with a legal
basis for its motion and identifying those portions of the record that demonstrate
the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986). If the movant is successful, the burden shifts to the non-
movant, who must “go beyond the pleadings and designate specific facts showing
that there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075
(5th Cir. 1994). A non-movant may not simply rely on the Court to sift through the
record to find a fact issue but must point to specific evidence in the record and
articulate precisely how that evidence supports the challenged claim. See Ragas v.
Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). See also United States
v. del Carpio Frescas, 932 F.3d 324, 331 (5th Cir. 2019) (“Judges are not like pigs,
hunting for truffles buried in the record.” (quotation omitted)).
      Moreover, the evidence the non-movant provides must raise more than
“some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.
This evidence must be such that a jury could reasonably find in the non-movant’s
favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the non-
movant is unable to make such a showing, I must grant summary judgment. See
Little, 37 F.3d at 1075.




                                           5
     Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 6 of 13




B.    TEXAS INSURANCE LAW
      When determining whether an insurer owes its insured a duty to defend,
Texas courts follow the “eight-corners rule.” Nat’l Union Fire Ins. Co. v. Merchants
Fast Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997).
      An eight-corners analysis requires courts to compare only the
      allegations in the pleadings from the underlying lawsuit to the
      insurance policy. Hence the rule’s name: The contents within the four
      corners of the pleadings are compared to the same within the four
      corners of the policy. If the allegations in the pleadings do not give rise
      to a claim covered by the insurance policy, then the insurer is not
      required to defend the insured.
Certain Underwriters at Lloyds, London v. Pagourtzis, No. 3:18-CV-00271, 2020
WL 8300514, at *2 (S.D. Tex. Nov. 30, 2020) (citing Richards v. State Farm
Lloyds, 597 S.W.3d 492, 494 (Tex. 2020)). The insurer bears the burden of proving
that the underlying action does not fall within the policy’s coverage, and all doubts
are resolved in favor of the insured. See Cornhill Ins. PLC v. Valsamis, Inc., 106
F.3d 80, 84 (5th Cir. 1997).
      In Texas, the duty to defend and the duty to indemnify are distinct duties.
See Farmers Tex. Cnty. Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 82 (Tex. 1997).
Generally, the duty-to-indemnify question is only justiciable after the underlying
suit is concluded unless the same reasons that negate the duty to defend also
negate the duty to indemnify. See id. at 84. Moreover, “[i]f an insurer has no duty
to defend a specific lawsuit, it likewise bears no duty to indemnify the insured
against any resulting adverse judgment.” Martin Marietta Materials Sw., Ltd. v.
St. Paul Guardian Ins. Co., 145 F. Supp. 2d 794, 796 (N.D. Tex. 2001).
                                    ANALYSIS
      Centauri advances two arguments in support of its motion for summary
judgment. First, Centauri argues that Phillips and Sabu are not entitled to liability
coverage because the allegations advanced against them in the Underlying Suit do
not constitute an occurrence, as defined by the Policies. Next, Centauri avers that
a policy exclusion applies.


                                          6
     Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 7 of 13




      Phillips and Sabu counter, arguing that they meet all requirements for
liability coverage and no exclusion to coverage applies. Phillips and Sabu further
contend that the duty-to-indemnify issue is not yet ripe for determination. Finally,
Phillips argues that he is entitled to attorney’s fees and damages on his claims for
affirmative relief under the TPPCA. I will address each point in turn.
A.    THE ALLEGATIONS AGAINST PHILLIPS AND SABU CONSTITUTE AN
      OCCURRENCE AS DEFINED BY THE POLICIES.
      The Policies plainly state that absent an applicable exception, coverage shall
be provided to an insured when “a suit is brought against an insured for damages
because of bodily injury . . . caused by an occurrence.” Dkt. 22-3 at 12; Dkt 22-
5 at 30. There is no dispute that Phillips and Sabu are insureds under the Policies.
There is also no dispute that Munoz brought the Underlying Suit to remedy
damages allegedly caused by a bodily injury. The only dispute is whether Munoz’s
bodily injury was caused by an occurrence. The Policies define occurrence as “an
accident, including exposure to conditions, which results in bodily injury.” Dkt.
22-3 at 4 (italicized emphasis added); Dkt. 22-5 at 22 (italicized emphasis added).
The Policies do not, however, define what constitutes an “accident.” To fill this gap,
I look to the Supreme Court of Texas. In Lamar Homes, Inc. v. Mid–Continent
Casualty Co., the Supreme Court of Texas focused on the word “accident” within
the definition of “occurrence,” and held that:
      [A] claim does not involve an accident or occurrence when either
      direct allegations purport that the insured intended the injury (which
      is presumed in cases of intentional tort) or circumstances confirm that
      the resulting damage was the natural and expected result of the
      insured’s actions, that is, was highly probable whether the insured was
      negligent or not.

242 S.W.3d 1, 9 (Tex. 2007). Stated another way, “[a]n ‘occurrence’ depends on the
fortuitous nature of the event, that is, whether the damage was expected or
intended from the standpoint of the insured.” Id. at 16 (emphasis added).
      The parties hotly dispute the issue of Phillips and Sabu’s intent to injure
Munoz. Centauri contends that “Munoz’s injuries are alleged to be the result of


                                          7
    Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 8 of 13




intentional torts committed by Phillips and Sabu” and Phillips and Sabu “intended
to make harmful or offensive contact with Munoz and his fellow pledges as part of
the initiation process.” Dkt. 22 at 16. Phillips and Sabu reject Centauri’s
characterization of the Underlying Suit, arguing that the Underlying Suit does not
identify Defendants as the fraternity members who directly caused Munoz’s bodily
injury. Instead, the allegations against Phillips and Sabu are almost exclusively
focused on their role in planning and participating in the overall hazing scheme.
See Dkt. 23-2 at 71–73, 75–77. Phillips and Sabu are quick to point out that the
Underlying Suit uses terminology such as “intentionally, knowingly, or recklessly”
to describe Phillips and Sabu’s conduct. See id. at 73, 76 (emphasis added). In
many places, the Underlying Suit specifically alleges that Phillips and Sabu
engaged in “reckless” and negligent conduct. By way of example, the Underlying
Suit complains that Phillips and Sabu “recklessly permitt[ed] hazing to occur”
through their involvement in the planning and execution of the hazing events. Id.
at 72, 76. The Underlying Suit also contends that Phillips and Sabu “knew or
reasonably should have known” that Munoz had sustained injuries that required
emergency medical care. Id. at 73, 76. In the eyes of Defendants, these allegations
of “reckless” or negligent conduct are important because they demonstrate that
Phillips and Sabu did not intend for Munoz to sustain bodily injuries during
Ingress. See Lancaster v. Carter, 237 S.W. 634, 636 (Tex. Civ. App.—Texarkana
1922), aff’d, 255 S.W. 392 (Tex. Comm’n App. 1923, judgm’t adopted) (“‘reckless’
means, among other things, ‘careless,’ ‘heedless,’ [and] ‘negligent’”).
      While it is true that Munoz has alleged several intentional torts, he has also
alleged several negligence claims. Importantly, my consideration is not bound by
the specific labels affixed to his claims. Instead, I must consider the gravamen of
the factual allegations, while being careful not to read any claims out of the
Underlying Suit. See Fed. Ins. Co. v. Northfield Ins. Co., No. 4:14-CV-0262, 2017
WL 11633133, at *16 (S.D. Tex. Nov. 15, 2017) (“The label attached to the cause of
action—whether it be tort, contract, or warranty—does not determine the duty to


                                          8
    Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 9 of 13




defend. Instead, a court must focus on the factual allegations rather than the legal
theories asserted in reviewing the underlying petition.” (cleaned up)); Allstate Ins.
Co. v. Ingraham, No. 7:15-CV-3212-BHH, 2017 WL 976301, at *10 (D.S.C. Mar. 14,
2017) (examining complaint in underlying lawsuit alleging illegal hazing and
cautioning against a “reductionist reading” of the complaint).
      The parties also disagree as to whether Munoz’s bodily injury was “highly
probable” because it was “the natural and expected result of [Phillips’s and Sabu’s]
actions.” Lamar Homes, 242 S.W.3d at 9. On this point, Centauri argues that “[a]t
the very least, [Phillips’s and Sabu’s] actions—including blindside tackling Munoz
while in the dark—ha[d] a high probability of causing serious injuries, such as the
ones [he] suffered.” Dkt. 22 at 16–17. The problem with this argument is it
attributes the discrete actions of other fraternity members identified in the
Underlying Suit to Phillips and Sabu. While all the members of Pi Kappa Alpha
were involved in some capacity in the implementation of Ingress, only those
specifically named in the Underlying Suit in connection with a specific type of harm
are alleged to have directly caused Munoz’s injuries. Neither Phillips nor Sabu are
named in the Underlying Suit in connection with any of Munoz’s specific injuries.
Centauri’s oversimplification of the intentional act of hazing does not consider the
intended injury required to pursue a claim for intentional conduct.
      In determining whether the allegations set forth in the Underlying Lawsuit
trigger an insurer’s duty to defend, I must keep in mind a few basic principles of
Texas law. First, I am, required to construe the allegations in the underlying
pleadings “liberally.” Zurich Am. Ins. Co. v. Nokia, Inc., 268 S.W.3d 487, 491 (Tex.
2008). Second, I must resolve all doubts regarding the duty to defend in favor of
the existence of a duty. See id. See also Gore Design Completions, Ltd. v. Hartford
Fire Ins. Co., 538 F.3d 365, 368 (5th Cir.2008) (noting that “[t]he rule is very
favorable to insureds because doubts are resolved in the insured’s favor”). Third
and finally, “[i]f a complaint potentially includes a covered claim, the insurer must
defend the entire suit.” Zurich Am. Ins. Co., 268 S.W.3d at 491 (emphasis added).


                                         9
   Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 10 of 13




      Applying the insured-friendly legal principles described above, as I must, I
am convinced that Centauri owes Phillips and Sabu a duty to defend. Remember,
the question I must ask is whether, taking into account the lawsuit’s allegations,
Munoz was expected or intended to suffer bodily injury from the standpoint of
Phillips and Sabu. See Lamar Homes, Inc., 242 S.W.3d at 16. By characterizing
Phillips’s and Sabu’s conduct, at least in part, as negligent and “reckless,” the live
pleading in the Underlying Suit alleges that Munoz’s bodily injury potentially
resulted from an accident, thus satisfying the “occurrence” requirement of the
Policies. Importantly, to the extent there is any uncertainty whether the allegations
in the Underlying Suit constitute an “occurrence,” I am required to construe the
claims against Centauri and in favor of Phillips and Sabu.
      Bolstering my conclusion is a recent insurance coverage decision from a
South Carolina district court in a similar fraternity hazing case. See Ingraham,
2017 WL 976301. Ingraham involved a state court lawsuit in which a freshman
swimmer at the University of Virginia sued several upperclassmen for their
respective roles in an alleged hazing incident. The underlying state-court lawsuit
asserted various intentional torts and negligence. One of the upperclassmen
defendants involved in the hazing events sought coverage under a homeowner’s
policy issued to his parents, with policy language virtually identical to that
contained in the Policies. Addressing whether there was an occurrence, the South
Carolina district court explained:
      Marcantonio pled various causes of action, the alleged injuries from
      which could not be construed as accidental, e.g. false imprisonment,
      civil conspiracy, assault and battery, and the like. But those causes of
      action are not mutually exclusive with the negligence cause of action,
      which, in plain terms, could have invoked liability for Ingraham for
      providing too much milk and prune juice to drink, resulting in
      vomiting. To view the Underlying Complaint otherwise is to
      artificially read the negligence claim out of the pleading. For the
      foregoing reasons, the Court finds that the negligence cause of action
      satisfies the “occurrence” requirement and invoked a possibility of
      coverage under the Policy.



                                         10
     Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 11 of 13




Id. at *10. This same reasoning applies to the instant case. Although Munoz has
brought intentional tort claims, he has also raised negligence-related causes of
action against Phillips and Sabu. The claims are not mutually exclusive. From
reading the Underlying Suit, it is conceivable that Phillips and Sabu could be held
liable for negligently planning the weekend’s activities or recklessly failing to
obtain emergency medical care for Munoz. Given these negligence-based claims,
there is a potential for coverage under the Policies. That alone is sufficient to give
rise to a duty to defend.
B.     THE POLICIES’ EXCLUSION IS INAPPLICABLE.
       Centauri next argues that the Policies’ exclusion applies. I disagree. The
Policies exclude claims for “bodily injury” that are “caused intentionally by or at
the direction of the insured.” Dkt. 22-3 at 12; Dkt. 22-5 at 30. As I have described
in detail above, the Underlying Suit does not allege that Phillips and Sabu
intentionally caused Munoz’s bodily injury. I also see no allegation that Phillips
and Sabu directed anyone to injure Munoz. Accordingly, no exclusion applies
under the Policies.
                                         ****
       Because Phillips meet all requirements for liability coverage and no
exclusion to coverage applies, I find that (1) Centauri owes Phillips a defense in the
Underlying Suit; and (2) Centauri breached its contract with Phillips by wrongfully
denying coverage under the applicable insurance policy and refusing to provide
him a defense against the allegations asserted in the Underlying Suit. As far as Sabu
is concerned, Centauri has failed to demonstrate that Sabu is not entitled to a
defense in the Underlying Suit; however, because Sabu has not presently made any
affirmative claim for relief, I hesitate to say more at this time.
C.     DUTY TO INDEMNIFY AND THE TPPCA.
       Phillips also seeks a judicial declaration on the ripeness of Centauri’s duty to
indemnify Phillips in the Underlying Suit and on claims that Centauri failed to
provide timely defense and indemnity under the Prompt Payment of Claims Act.


                                          11
    Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 12 of 13




      Since the Underlying Suit is still pending, Centauri’s duty to indemnify is not
yet ripe. See Colony Ins. Co. v. Hearts with Hope Found, No. CV H-17-886, 2018
WL 1089225, at *6 (S.D. Tex. Feb. 28, 2018) (“The duty to indemnify is not ripe if
coverage turns on facts actually proven in the underlying lawsuit.”). The parties
will have to wait until the Underlying Suit is concluded—by judgment or
settlement—to determine whether there is, in fact, a duty to indemnify.
      Now I turn to Phillips’s claim for damages under the TPPCA. The TPPCA
“provides for additional damages when an insurer wrongfully refuses or delays
payment of a claim.” Lamar Homes, 242 S.W.3d at 16. An insurer “who is ‘liable
for a claim under an insurance policy’ and who does not promptly respond to, or
pay, the claim as the statute requires, is liable to the policy holder or beneficiary
not only for the amount of the claim, but also for ‘interest on the amount of the
claim at the rate of eighteen percent a year as damages, together with reasonable
attorney’s fees.’” Id. (quoting TEX. INS. CODE § 542.060(a)). “Based on [my] earlier
determination that [Centauri] violated its duty to defend, [I] now find[] that
[Centauri] violated the TPPCA by erroneously rejecting [Phillips’s] requests for
defense and delaying payment of fees and expenses incurred in [the Underlying
Suit], and that [Phillips is] entitled to summary judgment on this claim.” Columbia
Lloyds Ins. Co. v. Liberty Ins. Underwriters, Inc., No. 3:17-CV-005, 2019 WL
2332055, at *8 (S.D. Tex. Jan. 30, 2019). Still to be determined is the amount of
damages Phillips is entitled to recover. That issue is left for another day.
                                  CONCLUSION
      For the reasons stated above, I RECOMMEND that Centauri’s Motion for
Summary Judgment (Dkt. 22) be DENIED, and Phillip’s Motion for Partial
Summary Judgment (Dkt. 23) be GRANTED.
      The Clerk shall provide copies of this Memorandum and Recommendation
to the respective parties who have 14 days from the receipt thereof to file written
objections pursuant to Federal Rule of Civil Procedure 72(b) and General Order
2002–13. Failure to file written objections within the time period mentioned shall


                                          12
   Case 4:20-cv-02525 Document 41 Filed on 09/15/21 in TXSD Page 13 of 13




bar an aggrieved party from attacking the factual findings and legal conclusions on
appeal.
      Signed on this 15th day of September 2021.




                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE




                                        13
